PER CURIAM
Petitioners challenge the Attorney General’s certified ballot title for a proposed initiative denominated by the Secretary of State as Initiative Petition 40 (2002). ORS 250.085(2). The proposed initiative, if approved, would incorporate into the Oregon Constitution several new provisions concerning the negotiation of wages and working conditions in public sector workplaces in Oregon. The Attorney General’s certified ballot title is insufficient for the reasons described by this court with respect to a similar ballot title for a similar proposed measure in Novick/Bosak v. Myers, 333 Or 18, 36 P3d 464 (2001). For the same reasons, we refer the ballot title in this proceeding to the Attorney General for modification. ORS 250.085(8).
Ballot title referred to the Attorney General for modification.